Judgment unanimously affirmed. Memorandum: Following a bench trial, defendant was convicted of rape in the first degree (Penal Law § 130.35 [1]). On appeal, he argues that the 18-day delay between the close of proof and the rendering of a verdict denied him his right to a prompt verdict (see, CPL 320.20 [3] [d]; 350.10 [3] [d]; People v South, 41 NY2d 451). Inasmuch as defendant failed to object to the delay, that issue has not been preserved for our review (see, CPL 470.05 [2]; People v Waldron, 162 AD2d 485, 486; People v Wimes, 151 AD2d 1035, lv denied 74 NY2d 822; People v Woodley, 141 AD2d 587, 588; People v Andrews, 102 AD2d 894; cf., People v Hryn, 144 AD2d 961). In any event, under the circumstances of this case, the delay was not unreasonable as a matter of law (see, People v South, supra).
Viewing the evidence in a light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we conclude that the testimony of the defense witnesses presented a question of credibility for the court to resolve, and its resolution of that issue is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Erie County Court, Drury, J. — Rape, 1st Degree.) Present — Boomer, J. P., Balio, Lawton, Fallon and Doerr, JJ.